EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Claim 1 with its respective dependents are allowable because the prior art does not
teach or suggest the recitation therein a sewing machine having a sewing unit with a projector configured to project a projection image onto a projection area on a bed in combination the projector projects a generated projection image of a first pattern onto the projection area with a controller configured to control a feed unit, the sewing unit and the projector to sew a first pattern in a sewing expected size chosen from multiple patterns based on pattern data onto a workpiece. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.  The examiner can normally be reached on Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






March 21, 2021						/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732